Citation Nr: 0705872	
Decision Date: 03/01/07    Archive Date: 03/13/07

DOCKET NO.  04-26 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Whether the veteran meets the basic requirements for 
entitlement to non-service-connected pension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel







INTRODUCTION

The veteran served on active duty from July 1980 to July 
1983.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision by the Newark, 
New Jersey, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claim of 
entitlement to non-service-connected pension.


FINDING OF FACT

The veteran did not serve on active duty during a period of 
war.


CONCLUSION OF LAW

The basic requirements for entitlement to non-service-
connected pension benefits have not been met.  38 U.S.C.A. § 
1521 (West Supp. 2005); 38 C.F.R. § 3.3 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  The United 
States Court of Appeals for Veterans Claims (hereinafter "the 
Court") has held that the statutory and regulatory provisions 
pertaining to VA's duty to notify and to assist do not apply 
to a claim if resolution of that claim is based on statutory 
interpretation, rather than consideration of the factual 
evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).

In the instant case the facts are not in dispute.  Resolution 
of the veteran's appeal is dependent on interpretation of the 
regulations pertaining to basic eligibility for nonservice-
connected pension benefits.  As will be shown below, the 
Board finds that the veteran does not meet the regulatory 
criteria for entitlement to the benefit sought.  

In this case, the veteran's claim was received in December 
2000.  

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claims during the course of this appeal.  
His DD-214 form showing his period of active military service 
has been obtained and associated with the evidence.  As the 
outcome of this appeal turns on the veteran's period of 
active duty, no further evidence is necessary for the 
adjudication of this claim, as there is no reasonable 
possibility that further assistance will aid in 
substantiating his claim.  

Factual Background and Analysis

Basic eligibility for pension benefits exists when a veteran 
has active service of 90 days or more during a period of war; 
has active service during a period of war and was discharged 
or released from such service for a service-connected 
disability; for a period of 90 consecutive days or more and 
such period began or ended during a period of war; or for an 
aggregate of 90 days or more in two or more separate periods 
of service during more than one period of war.  38 U.S.C.A. § 
1521 (West Supp. 2005); 38 C.F.R. § 3.3 (2006).

In this case, the veteran's DD 214 form shows that he entered 
active duty in the United States Navy in July 1980 and was 
thereafter separated almost three years later with a general 
discharge in July 1983.  The veteran's service records show 
that he had no other periods of active military service.

The periods of war are defined at 38 C.F.R. § 3.2 (2006).  
The veteran's active military service occurred between two 
periods of war.  The Vietnam era that ended on May 7, 1975, 
and the Persian Gulf War that began on August 1, 1990.  38 
C.F.R. § 3.2(f), (i). 

Because the veteran has not met this critical element to be 
eligible for non-service-connected pension, his claim for 
this particular benefit fails for the absence of legal merit 
or lack of entitlement under the law. The relevant facts are 
not in dispute.  It is the law, not the evidence, which is 
dispositive of the claim for non-service-connected pension.  
See Sabonis v. Brown, 6 Vet. App. 426 (1994).  


ORDER

The veteran does not meet the basic requirements for 
entitlement to non-service-connected pension; his claim is 
denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


